DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/7/2021, with respect to the Terminal Disclaimer have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 6/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,555,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Regarding independent claim 1; Kaiser et al. U.S. PGPUB No. 2008/0219407 discloses a method for imaging a tumor of a patient using positively charged particles and X-rays, comprising the steps of: rotating elements of an X-ray imaging system (“a C-arm, on the ends of which an X-ray emitter 56 and an X-ray detector 58 are disposed opposing each other.  Using a mounting device 54, such 
 Kaiser et al. U.S. PGPUB No. 2009/0065717 discloses a method for imaging a tumor of a patient (“An imaging system is used to verify the position of the tumor” [0004]) using positively charged particles (“A particle beam P, for example… proton beam” [0023]) and X-rays (“X-ray source 24” [0025]), comprising the steps of: 5rotating elements of an X-ray imaging system (“the holding device 28 carrying the C-arm 22 also rotates, together with the rear wall 8a, as shown in FIG. 2” [0025]), configured to deliver the X- rays, around both a first rotation axis R and the patient 16 (as illustrated in figure 2); imaging the patient using the X-rays from said X-ray imaging system (“X-ray images are recorded from various angles” [0004]); passing the positively charged particles through an exit port of a nozzle system 12, the positively charged particles passing into the patient from the exit port along a z-axis (indicated by the line P in figure 2) and: treating the tumor with the positively charged particles (“the tissue of the patient to be irradiated (e.g., the tumor) is positioned as exactly as possible in the isocenter of the system” [0004]) and moving said exit port along an arc (as illustrated in figure 2), the z-axis maintaining a path from the 15exit port to the patient during said step of moving (since figures 1 and 2 illustrate that the axis along the line P is maintained between the outlet aperture 12 and the patient 16); rotating a source end 24 of said X-ray imaging system and a detector end 26 of said X-ray imaging system about the first rotation axis R (as illustrated in figures 1 and 2), the first rotation axis R perpendicular to a z-axis P (as illustrated in figure 2); and while repeating said steps of: (1) moving said exit port 12 along said arc (as illustrated in figure 2) and 20(2) said step of rotating said source end 24 
Pedroni U.S. PGPUB No. 2008/0191142 teaches a system for simultaneously irradiating a patient with an x-ray beam and a proton beam (“applying two different beams, protons B and low energy photons X-ray, simultaneously along the same beam axis BD” [0064]), but then teaches that it is nonobvious to collect a first set of images using positively charged particles and a second set of imagines of the patient using x-rays (“Since the protons stop in the target, portal imaging is not available with proton therapy” [0063]).
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for imaging a tumor of a patient using positively charged particles and x-rays, comprising repeating steps of: moving an exit port through which positively charged particles are passed along an arc and rotating the source end of an x-ray imaging system, while collecting a first set of images of a patient using the positively charged particles; and collecting a second set of images of the patient using the x-rays.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON L MCCORMACK/Examiner, Art Unit 2881